Citation Nr: 0409842	
Decision Date: 04/15/04    Archive Date: 04/21/04

DOCKET NO.  97-32 002A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, 
North Carolina


THE ISSUE

Entitlement to service connection for a disorder manifested by 
headaches and dizziness, to include as a result of an undiagnosed 
illness.


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. McBrine, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1971 to February 
1973 and from November 1990 to May 1991.  According to his DD Form 
214, he served in Southwest Asia from January 20, 1991 to May 4, 
1991.

This matter is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
During the course of this appeal, several other issues were 
decided in a Board decision dated August 2000, and the veteran's 
claim for PTSD was granted by a November 2002 Board decision, 
thus, the remaining matter in appellate status is as listed above.  
This issue was remanded for further development in August 2000 and 
June 2003, and now again returns before the Board.

The Board notes that the veteran appears to be applying for an 
increased rating for his service connected PTSD.  As such, this 
issue is referred to the RO for appropriate action.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The Board notes that it, in a decision dated August 2000, remanded 
this issue for further development, to include the scheduling of a 
VA examination to determine the nature and etiology of the 
veteran's headaches and dizziness.  While the veteran received a 
VA examination in August 2002, which addressed the veteran's 
headaches and attributed them to a diagnosis of combined 
muscle/tension headaches, that examination did not address the 
veteran's symptoms of dizziness, and did not offer an opinion as 
to whether the veteran's headaches were directly related to 
service.  As such, the Board is of the opinion that the veteran 
should be scheduled for a further VA examination to determine the 
nature and etiology of both the veteran's headaches and his 
dizziness.  

The Board regrets the additional delay in adjudicating the 
veteran's claim that a further remand will create; however it is 
necessary to ensure that the veteran receives all due 
consideration under the law.

Accordingly, this claim is REMANDED for the following development:

1. The RO must review the claims file and ensure that all 
obligations under the Veterans Claims Assistance Act of 2000 have 
been satisfied.  38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002).  
Quartuccio v. Principi, 16 Vet. App. 183 (2002), Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan. 13, 2004).

2. The RO should obtain the names and addresses of all medical 
care providers who have treated the veteran for his headaches and 
dizziness from 2002 to the present.  After securing any necessary 
release(s), the RO should request copies of all indicated records 
which have not been previously secured and associated with the 
claims folder, to include records from any VA facilities.  

3. After the above development has been completed, and the 
relevant records associated with the veteran's claims folder, 
please schedule the veteran for a VA examination to determine the 
nature, severity, and etiology of his headaches and dizziness.  
The claims folder should be made available to the examiner for 
review prior to the examination and the examiner is requested to 
acknowledge such review in the examination report.  All necessary 
tests and studies should be accomplished.  A complete rational for 
any opinion expressed should be included in the report.  The 
examiner should note and detail the veteran's reported symptoms.  
The examiner should specifically determine whether there are 
objective indications of headaches and dizziness.  If so, the 
examiner should express an opinion as to the likely etiology of 
the headaches/dizziness, to include as to whether they are tension 
headaches/dizziness, migraine headaches, due to cervical spine 
disability, attributable to some other known illness/diagnosis, or 
due to some undiagnosed illness related to the veteran's service 
in the Persian Gulf.  If the veteran's headaches/dizziness are 
found to be attributable to some known illness, the examiner 
should indicate whether it is at least as likely as not (i.e., is 
there at least a 50 percent probability) that any diagnosis 
involving headaches/dizziness is related to service.  

4. Following any other development deemed appropriate by the RO, 
the RO should re-adjudicate the claim on appeal.  If the benefit 
sought is not granted, the veteran should be furnished a 
supplemental statement of the case and an opportunity to respond.  
The case should then be returned to the Board, if in order.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to the 
regional office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 2002) 
(Historical and Statutory Notes).  In addition, VBA's Adjudication 
Procedure Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by the 
Board and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	LAWRENCE M. SULLIVAN 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





